Exhibit 10.2

 

SPORTS FIELD HOLDINGS, INC.

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
the ____ day of __________, 20__ (the “Effective Date”) by and between Sports
Field Holdings, Inc., a Nevada corporation (the “Company”), having an address at
4320 Winfield Road, Suite 200, Warrenville, Illinois 60555 and
__________________ (“Grantee”), having an address at
_________________________________________.

 

1.          Grant of Restricted Shares. Pursuant to this Agreement, the Company
grants to Grantee a restricted stock award (the “Restricted Stock Award”) of
________________ shares of the Company's common stock, par value $0.00001 per
share (the “Common Stock”). The Restricted Stock Award is granted pursuant to
the Sports Field Holdings, Inc. 2016 Equity and Incentive Plan (the “Plan”) and
is subject to the terms, conditions and restrictions of the Plan and this
Agreement. The Common Stock subject to the Restricted Stock Award are referred
to collectively as the “Restricted Shares.” Capitalized terms used and not
otherwise defined in this Agreement have the meanings given such terms in the
Plan.

 

2.          Basic Terms of Restricted Shares.

 

(a)          Restrictions. (i) The Restricted Shares granted hereby are
non-transferable and subject to forfeiture until they become Vested as set forth
herein. Upon any attempt to Transfer Unvested Restricted Shares, the Restricted
Shares and all rights and privileges given hereby shall immediately terminate
and the Restricted Shares shall be forfeited to the Company. Restricted Shares,
once Vested, shall be fully tradable, subject to applicable federal and state
securities laws.

 

(ii)           As used in this Agreement:

 

(A)          “Restrictions” means the Transfer restrictions and forfeiture
conditions applicable to Restricted Shares under this Agreement and the Plan;

 

(B)          “Transfer” means a transfer, assignment, pledge, hypothecation or
other disposition of the Restricted Shares or any right or privilege pertaining
thereto, otherwise than by will or by the laws of descent and distribution, or
upon the levy of any execution, attachment or similar process thereupon;

 

(C)          “Unvested” means Restricted Shares that have not yet become Vested
(as defined herein); and

 

(D)          “Vest” or “Vested” means the lapse or removal of the Restrictions
(as defined above).

 

(b)          Vesting.

 

(i)          Except as otherwise provided in this Agreement, and subject to the
continuous employment of Grantee with the Company until the date on which the
Restricted Shares are scheduled to Vest, an aggregate amount of ________
Restricted Shares (the “Time-Based Restricted Shares”) shall Vest in accordance
with Schedule A hereto.

 



 1 

 

 

(ii)          Subject to the continuous employment of Grantee with the Company
until the date on which the Restricted Shares are scheduled to Vest, the
remainder of the Restricted Shares shall Vest upon the satisfaction of the
conditions contained in Schedule B attached hereto (the “Performance-Based
Restricted Shares”).

 

(c)          Except as otherwise provided herein, Grantee will not be required
to make any payment to the Company (other than past and future services to the
Company) with respect to Grantee’s receipt of the Restricted Shares, the vesting
of the Restricted Shares or the delivery of the Common Stock to be issued in
respect of this Agreement.

 

(d)          Grantee agrees that upon receipt of any stock certificates for
Unvested Restricted Shares, Grantee shall deposit each certificate with the
Company, or other escrow agent as the Company may appoint, together with a stock
power endorsed in blank or other appropriate instrument of Transfer, to be held
by the Company or escrow holder until the time at which the Company delivers
unrestricted shares of Common Stock to Grantee. If at any time Grantee forfeits
any Unvested Restricted Shares pursuant to this Agreement, the Grantee agrees to
return the certificate or certificates for such Unvested Restricted Shares to
the Company duly endorsed in blank or accompanied by a stock power duly executed
in blank.

 

(e)          Termination of Service. Unvested Restricted Shares are subject to
forfeiture upon Grantee’s termination of employment (“Termination of Service”).
If Grantee incurs a Termination of Service, Grantee may continue to hold any
Restricted Shares that have Vested prior to such Termination of Service subject
to the terms of this Agreement and on the following terms and conditions:

 

(i)          Involuntary Termination of Service for Cause or Voluntary
Termination of Service without Good Reason. If Grantee incurs an involuntary
Termination of Service as the result of a dismissal by the Company for Cause (as
defined below) or as the result of Grantee’s voluntary Termination of Service
without Good Reason (as defined below), all Restricted Shares that have not
Vested prior to such Termination of Service shall be immediately forfeited to
the Company without payment of any consideration or amount to Grantee or any
other “person” (as such term is defined in Section 3(a)(9) and as used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
(“Person”) in connection with such forfeiture. For purposes of this Agreement,
“Good Reason” shall mean, to the extent that there is an employment or other
agreement governing the relationship between Grantee and the Company that
contains a definition of “good reason,” Good Reason shall have the meaning as
defined therein. Otherwise, “Good Reason” shall have the definition contained in
the Plan. Likewise, for purposes of this Agreement, “Cause” shall mean, to the
extent that there is an employment or other agreement governing the relationship
between Grantee and the Company that contains a definition of “cause,” Cause
shall have the meaning as defined therein. Otherwise, “Cause” shall have the
definition contained in the Plan.

 

(ii)          Involuntary Termination of Service without Cause or Voluntary
Termination of Service for Good Reason.  If Grantee incurs an involuntary
Termination of Service as the result of a dismissal without Cause or as the
result of Grantee’s voluntary Termination of Service for Good Reason, then any
Restricted Shares that have not Vested prior to such Termination of Service
shall be forfeited to the Company without payment of any consideration or amount
to Grantee or any other Person in connection with such forfeiture and Grantee
may continue to hold any Restricted Shares that have Vested prior to termination
subject to the terms of this Agreement.

 

(iii)          Death.  If Grantee incurs a Termination of Service as the result
of Grantee's death, then any Restricted Shares that have not Vested prior to
such Termination of Service but would have been Vested in the twelve (12) month
period after the effective date of such Termination of Service shall become
Vested. The remainder shall be forfeited to the Company without payment of any
consideration or amount to Grantee or any other Person in connection with such
forfeiture. Grantee may continue to hold any Restricted Shares that have Vested
prior to termination subject to the terms of this Agreement.

 



 2 

 

  

(iv)          Disability, Normal Retirement or Early Retirement. If Grantee
incurs a Termination of Service as the result of Grantee's Disability, Normal
Retirement or Early Retirement, then any Restricted Shares that have not Vested
prior to such Termination of Service but would have been Vested in the ninety
(90) day period after the effective date of such Termination of Service shall
become Vested. The remainder shall be forfeited to the Company without payment
of any consideration or amount to Grantee or any other Person in connection with
such forfeiture. Grantee may continue to hold any Restricted Shares that have
Vested prior to termination subject to the terms of this Agreement.

 

3.          Transfer of the Unvested Shares upon Forfeiture.  Grantee hereby
authorizes and directs the Committee to take such steps as may be necessary to
cause the Transfer to the Company of the Unvested Shares that have been
forfeited by Grantee.

 

4.          Issuance of Shares. Restricted Shares shall be evidenced by stock
certificates, which certificates shall be registered in the name of Grantee and
shall bear the restrictive legends described in Section 8 hereof.

 

5.          Rights as a Stockholder.  Except as otherwise provided in this
Agreement or the Plan, Grantee shall have all rights of a stockholder with
respect to the Restricted Shares (including Unvested Shares), including, without
limitation, the right to receive dividends and the right to vote the Restricted
Shares, for record dates occurring on or after the Effective Date and prior to
the date, if any, on which the Restricted Shares are forfeited in accordance
with the Plan and this Agreement. With respect to Unvested Restricted Shares,
property that Grantee is entitled to receive with respect to such Unvested
Restricted Shares shall be subject to the Restrictions. Notwithstanding the
foregoing, nothing herein or in the Plan shall be deemed to confer on Grantee
any right to continued employment with the Company or limit in any way the right
of the Company to terminate such employment at any time.

 

6.          Adjustment Transactions.  In the event of that any special or
extraordinary dividend or other extraordinary distribution is declared (whether
in the form of cash, Company Stock, or other property), or there occurs any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, an appropriate and proportionate
equitable adjustment shall be made in accordance with Section 8 of the Plan in
the number and kind of Restricted Shares subject to this Agreement. Any
additional or different shares or securities issued as the result of such an
adjustment will be held or delivered in accordance with this Agreement and will
be deemed to be included within the term “Restricted Shares.” The Company will
make cash payments in lieu of any fractional shares.

 

7.          Withholding Taxes.  The Company's obligation to issue Restricted
Shares and to recognize the Vesting of any such Shares is subject to Grantee’s
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements in connection with such issuance or Vesting (the
“Withholding Amount”).  If Grantee fails to timely remit to the Company an
amount in cash equal to the Withholding Amount, the Company shall have the right
and is hereby authorized to withhold from Grantee’s Vested Restricted Shares or
from any compensation or other amount otherwise payable by the Company to
Grantee in an amount up to, but not to exceed, the Withholding Amount.

 

 3 

 

 

8.          Legend; Transfer Restrictions.

 

(a)          Legend.  Grantee consents to the placing on the certificate for any
Restricted Shares (including shares received as a result of stock dividends,
stock splits or other forms of recapitalization) prior to the Vesting of the
Restricted Shares relating thereto of the following legend (in addition to any
other legend or legends required under the Securities Act of 1933, as amended,
and other applicable federal and state securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND VESTING REQUIREMENTS (THE “RESTRICTIONS”) AS SET FORTH IN THE
2016 EQUITY AND INCENTIVE PLAN OF SPORTS FIELD HOLDINGS, INC. AND AN AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND SPORTS FIELD HOLDINGS, INC.,
COPIES OF WHICH ARE ON FILE WITH THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE
SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE,
ASSIGNMENT, TRANSFER, ALIENATION, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE
NULL AND VOID AND WITHOUT EFFECT.

 

(b)          Transfer Restrictions. The Restricted Shares that have Vested may
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. Grantee agrees
that the Company (i) may refuse to cause the Transfer of Restricted Shares that
have Vested to be registered on the applicable stock transfer records if such
proposed Transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (ii) may give
related instructions to the transfer agent to stop registration of the transfer
of the Vested Restricted Shares.

 

9.          Miscellaneous.

 

(a)          Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee.

 

(b)          Any notices or other communications required or permitted under
this Agreement (“Notices”) shall be in writing and shall be either personally
delivered, sent by express or first class mail (postage prepaid), return receipt
requested, sent by nationally recognized overnight courier service (overnight
delivery, charges prepaid) or by facsimile delivery as follows:

 

If to the Company:          

 



    Sports Field Holdings, Inc.     4320 Winfield Road, Suite 200    
Warrenville, IL 60555     Attn: Jeromy Olson     Facsimile: _____________

 

  With a copy to:           Lucosky Brookman LLP   (which shall not Wood Avenue
South, 5th Floor   constitute notice) Woodbridge, NJ 08830     Attn: Joseph M.
Lucosky, Esq.     Facsimile: (732) 395-4401         If to Grantee: To Grantee’s
address as set forth herein.

 

Either party hereto may change its address for Notices by written Notice to the
other given in accordance with this Section 9(b). Notices shall be deemed given
when delivered personally, three days after deposit in the U.S. mail, two
business days after deposit with a nationally recognized overnight courier
service and upon receipt of confirmation of facsimile transmission, as
applicable.

 



 4 

 

 

(c)          The Restricted Stock Award and the rights and obligations of the
Company and Grantee hereunder are subject to the terms and conditions of the
Plan. In the event of any conflict between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall govern. Any Committee
interpretation of the provisions of the Plan or this Agreement shall be final
and binding on all parties.

 

(d)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

(e)          In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable for the other provisions
thereof and the remaining provisions hereof will continue to be valid and fully
enforceable.

 

(f)          The provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of Grantee, and the successors and assigns of the Company.

 

(g)          It is intended that this Agreement will comply with or be exempt
from Section 409A of the Code and any regulations and guidelines issued
thereunder, and the Agreement shall be interpreted on a basis consistent with
such intent. This Agreement may be amended in any respect deemed necessary by
the Committee in order to preserve compliance with Section 409A of the Code and
the following shall be construed accordingly –           

 

(1)          For the purposes of Code section 409A, the entitlement to a series
of installment payments will be treated as the entitlement to a single payment.

 

(2)          Other provisions of the Plan notwithstanding, if, upon the written
application of the Grantee, the Committee determines that the Grantee has an
Unforeseeable Emergency, the Committee may, in its sole discretion, direct the
payment to the Grantee of all or a portion of the balance of his or her vested
interest in a Restricted Stock Award in a lump sum payment, provided that any
such withdrawal shall be limited by the Committee to the amount reasonably
necessary to meet the emergency, including amounts needed to pay any income
taxes or penalties reasonably anticipated to result from the payment. No payment
may be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Grantee’s assets or to the extent the liquidation of such assets would not cause
severe financial hardship.

 

(3)          Except as otherwise provided for in this paragraph (3), the
Committee may not otherwise permit the acceleration of the time or schedule of
any vesting of a Restricted Stock Award scheduled to be paid pursuant to the
Plan, unless such acceleration of the time or schedule is (i) necessary to
fulfill a domestic relations order (as defined in section 414(p)(1)(B) of the
Code) or to comply with a certificate of divestiture (as defined in section
1043(b)(2) of the Code), (ii) de minimis in nature (as defined in regulations
promulgated under section 409A of the Code), (iii) to be used for the payment of
FICA taxes on amounts deferred under the Plan, or (iv) equal to amounts included
in the federal personal taxable income of the Grantee under section 409A of the
Code.

 



 5 

 

 

(4)           An election to defer the lapse of restrictions on a Restricted
Stock Award shall not take effect until at least 12 months after the date on
which the election is made and in the event that an election to defer the lapse
of restrictions is made other than in the event of death, Disability or the
occurrence of an Unforeseeable Emergency, payment of such award must be deferred
for a period of not less than 5 years from the date that restrictions would have
otherwise lapsed. For purposes of this Agreement, the term “Unforeseeable
Emergency” shall mean a severe financial hardship to the Grantee resulting from
an illness or accident of the Grantee, the Grantee’s spouse, or a dependent (as
defined in Code section 152(a)) of the Grantee, loss of the Grantee’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Grantee.

 

(5)          The Company may, in its sole discretion, terminate the Plan (in
whole or in part) with respect to one or more Grantees and distribute to such
affected Grantees their vested interest in any Restricted Stock Award in a lump
sum as soon as reasonably practicable following such termination, but if, and
only if, (i) all nonqualified defined contribution deferred compensation plans
maintained by the Company are terminated, (ii) no payments other than payments
that would be payable under the terms of the Plan if the termination had not
occurred are made within 12 months of the termination of the Plan, (iii) all
payments of the vested interest in Restricted Stock Awards are made within 24
months of the termination of the Plan, and (iv) the Company acknowledges to the
Grantees that it will not adopt any new nonqualified defined contribution
deferred compensation plans at any time within five (5) years following the date
of the termination of the Plan.

 

(h)          Grantee shall keep the terms of this Agreement strictly
confidential, other than as may be necessary to enforce his or her rights
hereunder or as otherwise required by law.

 

(i)          This Agreement may be executed in counterparts, all of which
together shall constitute one and the same instrument.

 



  SPORTS FIELD HOLDINGS, INC.         By     Name:     Title:


GRANTEE’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Restricted Stock Agreement,
acknowledges receipt of a copy of the Sports Field Holdings, Inc. 2016 Equity
and Incentive Plan and agrees to the terms and conditions of both.



_____________________________

Name:   _______________________

 



 6 

 

 

SCHEDULE A

 

TIME VESTED SHARES

 



DATE   NUMBER OF RESTRICTED SHARES THAT BECOME VESTED       
_________________________   _________________________

 



  

 

 

SCHEDULE B

 

PERFORMANCE VESTED SHARES

 

 

 

 

